Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein dielectric interface” should state “wherein the dielectric interface.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-6 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 5, the recitation of “…a dielectric material is selected from a group comprising of…” renders the claim indefinite as it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).
Regarding claim 6, the recitation of “…a polymer material selected from a group comprising of…” renders the claim indefinite as it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h).
Regarding claim 6, the recitation of “the fluid-swelling porous film” renders the claim indefinite as such term lacks proper antecedent basis and it is unclear if the intention is to refer to the “porous film” recited in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 20019/0024251; filing date Jul. 18, 2017) in view of Williams (U.S. Publication 2017/0054191).
	Regarding claim 1, Li teaches an additive manufactured workpiece (para. 0001; “additive-based electroforming manufacturing methods for producing metallic articles, as well as to turbomachine components and other metallic articles manufactured by such processes.”) comprising: 

    PNG
    media_image1.png
    254
    621
    media_image1.png
    Greyscale

at least one cavity having an inner surface (Fig. 2, above); and

    PNG
    media_image2.png
    376
    757
    media_image2.png
    Greyscale

an in-situ electrode (electrically-conductive coating layer 32-para. 0044) (para. 0034; “ the electrically-conductive coating layer can serve as an electrode”) (para. 0042; “copper-based materials and nickel-based materials”) in the at least one cavity (Fig. 3; above).
Li is silent on a dielectric interface in the cavity and conforming to the inner surface wherein the dielectric interface is interposed between the in-situ electrode and the inner surface of the workpiece.
Williams teaches that it is known art of additive manufactured components (para. 0002; “additive manufacturing and, more particularly, to systems and methods for additive manufacture using magnetic materials.”) (Figures 3A-3K) to use a dielectric interface (dielectric air gap 348; para. 0058-“dielectric 348 may be implemented with other dielectric materials that may be dispensed and/or otherwise formed in the space between center conductor 340 and outer conductor 346”) in the cavity and conforming to the inner surface (dielectric 348 being an air gap implies that the dielectric conforms to the inner surface)

    PNG
    media_image3.png
    292
    761
    media_image3.png
    Greyscale

wherein the dielectric interface is interposed between the electrode (copper layer 350, which corresponds to the “cooper-based material” of the electrically-conductive coating layer 32 of Li) and the inner surface of the workpiece (Fig. 3K, above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Li with Williams, by adding to the cavity, between the inner surface and the electrode of Li, with the teachings of Williams, to provide an electrically insulating interface between the inner surface and the electrode, which would reduce or prevent current from being conducted from the electrode to the inner surface.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 20019/0024251; filing date Jul. 18, 2017) in view of Williams (U.S. Publication 2017/0054191) and in further view of Curodeau (U.S. Publication 2006/0065546).
Regarding claims 2-3, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the in-situ electrode comprises a graphite material (claim 2) and wherein the graphite material is a pressurized graphite powder (claim 3).
Curodeau teaches that it is known in the art of electric discharge machining electrodes (para. 0001) for the electrode to comprise pressurized graphite powder (Figure 1; para. 0044; graphite powder in range of 100-350 mesh) (See Figure 2; paragraphs 0054 and 0056). Curodeau further teaches that electrode materials include graphite, brass, copper, or copper-tungsten alloy (para. 0004) and that graphite is resistance to high temperature and a better conductor (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Li, as modified by Williams, with Curodeau by substituting the copper material of the electrode of Li, with the teachings of Curodeau, to provide a electrode material that has high temperature resistance and a good conductor.  Furthermore, using the graphite powder over copper would amount to a simple substitution of art recognized electrode materials performing the same function of serving as an electrode material for conducting electrical current and the results of the substitution would have been predictable. (See MPEP 2144.06-II). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 20019/0024251; filing date Jul. 18, 2017) in view of Williams (U.S. Publication 2017/0054191) and Curodeau (U.S. Publication 2006/0065546) and in further view of De Samber et al. (U.S. Publication 2016/0234890).
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation including the dielectric interface lining the inner surface (as detailed in claim 1, above).  Further, Williams, as detailed above, teaches the dielectric interface being an air gap, but also states that the “dielectric 348 may be implemented with other dielectric materials that may be dispensed and/or otherwise formed in the space between center conductor 340 and outer conductor 346.” (para. 0058).
The primary combination is silent on wherein dielectric interface comprises a porous film, the porous film containing a dielectric fluid.  
De Samber teaches that it is known in the art of manufacturing articles with a dielectric film to deposit a fluid-swelling porous film (Fig. 11, 1101/1102; para. 0097; hydrogel of hydrophilic polymer), the porous film containing a dielectric fluid (para. 0094; water having a high dielectric constant is absorbed by the hydrogel such that the overall dielectric constant is increased because of the water absorbed).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Li, as modified by Williams and Curodeau, with De Samber, by substituting the dielectric material of Li, as modified, with the teachings of De Samber, for in doing so would amount to a simple substitution of art recognized dielectric materials performing the same function of providing electrical insulation and the results of the substitution would have been predictable. (See MPEP 2144.06-II). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 20019/0024251; filing date Jul. 18, 2017) in view of Williams (U.S. Publication 2017/0054191), Curodeau (U.S. Publication 2006/0065546) and De Samber et al. (U.S. Publication 2016/0234890) and in further view of Mead et al. (U.S. Patent 5332529), hereinafter Mead, Regenass et al. (U.S. Publication 2015/0321277), hereinafter Regenass, and Zahn et al. (U.S. Publication 2014/0061164), hereinafter Zahn.
Regarding claim 5, the primary combination, as applied to claim 4, teaches each claimed limitation except for wherein the dielectric fluid includes a fluid that contains a dielectric material is selected from a group comprising of a liquid hydrocarbon, a silicone oil, ethylene glycol, propylene glycol, polyethylene glycol, glycerol, and deionized water.  
De Samber discloses the dielectric fluid including water (para. 0097).
Mead teaches that it is known in the art of dielectric fluids that are applied to both a workpiece and an electrode (1:7-11) for the dielectric fluid to include a fluid selected from a group comprising a liquid hydrocarbon (kerosene), a silicone oil (silicone oil), ethylene glycol, propylene glycol, polyethylene glycol (glycols),  water (water) (Col. 1, lines 45-63).
Regenass teaches that it is known in the art of dielectric fluids for processing a workpiece (para. 0001) for the dielectric fluid to include a fluid selected from a group comprising a glycerol (para. 0009, 0013).
Zahn teaches that it is known in the art of electric discharge machining (Abstract) for the dielectric fluid to include a fluid selected from a group comprising deionized water (para. 0023).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Li, as modified by Williams, Curodeau, and De Samber, with Mead, Regeness, or Zahn, by substituting the dielectric material of Li, as modified, with the teachings of Mead, Regenass, or Zahn, for in doing so would amount to a simple substitution of art recognized dielectric fluids performing the same function of providing electrical insulation and the results of the substitution would have been predictable. (See MPEP 2144.06-II). Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation including wherein the fluid-swelling porous film is composed of a polymer material selected from a group comprising of hydrophobic polymers, hydrophilic polymers, and polymer gels (De Samber; (para. 0097; hydrogel of hydrophilic polymer)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761